UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4516


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENENISKI JERALD GLANTON, a/k/a Jerald, a/k/a Gerald,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:08-cr-00729-MBS-2)


Submitted:   December 23, 2010            Decided:   January 14, 2011


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.   Stanley Duane Ragsdale, John David
Rowell, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keneniski       Jerald           Glanton       appeals             the        200-month

sentence      imposed       following      his       guilty       plea       to    one       count    of

conspiracy         to     possess     with       intent          to     distribute            and    to

distribute fifty grams or more of cocaine base, in violation of

21   U.S.C.A       §§     841(b)(1)(A),         846     (West         1999    &    Supp.        2010).

Counsel for Glanton filed a brief in this court in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there are no non-frivolous issues for appeal, but questioning

whether      the    district       court    imposed         an    unreasonable               sentence.

Glanton has filed a pro se supplemental brief, arguing that he

should be resentenced under the Fair Sentencing Act of 2010,

Pub.    L.   No.        111-220,    124    Stat.      2372,       that       his    sentence          is

unreasonable        and     unconstitutional,            and      that       counsel         rendered

ineffective assistance.             We affirm.

               Counsel      challenges       Glanton’s           sentence,         but       does    not

specify any deficiencies.                  We review a sentence imposed by a

district court under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Lynn,    592       F.3d    572,     575-76       (4th     Cir.         2010).      We        begin    by

reviewing       the       sentence        for     significant            procedural            error,

including such errors as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,         failing    to     consider         the        [18    U.S.C.]          §    3553(a)

                                                 2
[(2006)]      factors,      selecting     a     sentence         based     on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines      range.”     Gall,   552   U.S.      at     51.    If     there    are   no

procedural       errors,       we    then       consider          the      substantive

reasonableness of the sentence, taking into account the totality

of     the    circumstances.        United      States       v.    Mendoza-Mendoza,

597 F.3d 212, 216 (4th Cir. 2010).

              “When rendering a sentence, the district court ‘must

make     an     individualized      assessment           based      on     the      facts

presented.’” United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,      a   sentencing        court       must    apply        the     relevant

§ 3553(a) factors to the particular facts presented and must

“‘state in open court’” the particular reasons that support its

chosen sentence.       Id.    (quoting 18 U.S.C.A. § 3553(c) (West 2000

& Supp. 2010)).       The court’s explanation need not be exhaustive;

it must be “sufficient ‘to satisfy the appellate court that the

district court has considered the parties’ arguments and has a

reasoned      basis   for    exercising       its    own    legal       decisionmaking

authority.’”      United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (alterations omitted).



                                          3
                We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable. The

district court calculated the Guidelines range and understood

that it was advisory.                   Furthermore, it is apparent that the

court considered the arguments of the parties and had a reasoned

basis     for    its     decision.          The      court     made    an    individualized

statement explaining the sentence imposed.                            Thus, the district

court did not commit procedural error during sentencing.

                Glanton’s sentence is also substantively reasonable.

In reviewing a sentence outside the Guidelines range, we “‘give

due     deference        to     the     district       court’s        decision   that     the

§ 3553(a)       factors,        on     a   whole,      justify      the     extent   of   the

variance.’”           United States v. Morace, 594 F.3d 340 (4th Cir.)

(quoting Gall, 552 U.S. at 51), cert. denied, 131 S. Ct. 307

(2010).          Here,        the     district       court’s       variant    sentence    is

supported        by    the      Government’s          motion     to     depart   from     the

Guidelines under 18 U.S.C. § 3553(e) (2006) and U.S. Sentencing

Guidelines Manual § 5K1.1 (2008).                       We conclude that the court

imposed    a     reasonable          sentence        under   the      circumstances.      We

reject the claims raised in Glanton’s pro se supplemental brief

as meritless. *


      *
       The Fair Sentencing Act, which increased the amounts of
crack cocaine that trigger statutory mandatory minimum sentences
in 21 U.S.C. § 841(b) (West 1999 & Supp. 2010), is not
(Continued)
                                                 4
            In accordance with Anders, we have examined the entire

record    and    find     no    other     meritorious       issues    for   appeal.   We

therefore       affirm    the     district        court’s    judgment.      This   court

requires that counsel inform Glanton, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If    Glanton        requests    that     a   petition     be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move     in    this     court    for   leave   to    withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was served on Glanton.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the     court    and     argument    would     not   aid    the

decisional process.

                                                                               AFFIRMED



retroactive and is therefore inapplicable to Glanton’s sentence.
See United States v. Diaz, ___ F.3d ___, 2010 WL 5094222, at *1
(2d Cir. 2010); United States v. Brewer, 624 F.3d 900, 909 n.7
(8th Cir. 2010); United States v. Bell, 624 F.3d 803, 814 (7th
Cir. 2010); United States v. Gomes, 621 F.3d 1343, 1346 (11th
Cir. 2010); United States v. Carradine, 621 F.3d 575, 580 (6th
Cir. 2010).

     Further, ineffective assistance of counsel claims are not
cognizable on direct appeal unless it conclusively appears on
the record that defense counsel was ineffective. United States
v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).      Because the
record here does not conclusively demonstrate that Glanton’s
counsel provided ineffective assistance, Glanton must pursue
this claim, should he wish to do so, in an appropriate
proceeding for post-conviction relief.



                                             5